Citation Nr: 0033452	
Decision Date: 12/22/00    Archive Date: 01/03/01

DOCKET NO.  95-02 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right groin injury.

2.  Entitlement to service connection for residuals of 
chemical burns to the eyes.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The appellant and his fiancée


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from January 1952 to 
December 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1994 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California.


REMAND

The VA has a duty to assist the veteran with the development 
of facts pertinent to his claims, and recent statutory 
revisions ensure that this duty to assist applies in all new 
claims for compensation.  See 38 U.S.C.A. § 5107(a) (West 
1991); The Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (relevant sections of 
which are to be codified at 38 U.S.C.A. §§ 5103A and 
5107(a)); see also Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  This duty includes securing medical records to 
which a reference has been made, as well as conducting a 
thorough and contemporaneous medical examination of the 
veteran.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1993).  If an 
examination report is incomplete, the Board must await its 
completion, or order a new examination, before deciding the 
veteran's claim.  See Abernathy v. Principi, 3 Vet. App. 461, 
464 (1992). 

In regard to the claim for service connection for residuals 
of a right groin injury, the veteran has essentially alleged 
that this injury resulted in sexual dysfunction.  His service 
medical records are unavailable, and private medical records 
reflect treatment for sexual dysfunction and hypertension in 
October 1985 and for right groin pain following an injury 
while moving furniture in 1988.  The report of a March 1998 
VA genitourinary examination reflects the veteran's reported 
history of an in-service right groin injury and contains the 
examiner's statement that "[t]he fact that the veteran was 
tested for infertility and subsequently adopted children may 
or may not be related to this injury."  Given the indefinite 
nature of this statement, the Board finds that this 
examination report is insufficiently thorough, and a further 
examination is thus warranted.

In regard to the veteran's claim for service connection for 
residuals of chemical burns to the eyes, the Board observes 
that a statement from Gary R. Fogg, M.D., was received by the 
Board in November 2000.  During his September 2000 VA Travel 
Board hearing, the veteran was given 60 days to submit new 
evidence and was informed that such evidence would have to be 
returned to the RO for review if it was not accompanied by a 
waiver of such review, but the noted statement from Dr. Fogg 
was not accompanied by a waiver of RO review from the 
veteran.  As such, it is necessary that the RO have an 
opportunity to review this statement prior to action by the 
Board.  See 38 C.F.R. § 20.1304 (2000).  A cursory review of 
this statement suggests that Dr. Fogg has provided recent 
treatment for the veteran's claimed eye disorder.  Moreover, 
as Dr. Fogg's statements, including a December 1998 addendum 
to a January 1998 examination report, appear to contain 
conflicting conclusions as to the etiology of a current eye 
disorder, a further visual examination for the purpose of 
determining the nature and extent of any current visual 
disability is warranted.

Accordingly, in order to fully and fairly adjudicate the 
veteran's claims, this case is REMANDED to the RO for the 
following action:

1.  After obtaining a signed release form 
from the veteran, the RO should contact 
Dr. Fogg and request all records of 
private treatment of the veteran.  All 
records received by the RO should be 
added to the claims file.  If this 
request for records has negative results, 
documentation to that effect should be 
added to the claims file.

2.  Then, the RO should afford the 
veteran a VA visual examination to 
determine the etiology, nature, and 
extent of any current eye disorders.  The 
veteran's claims file, including a copy 
of this REMAND, should be made available 
to the examiner prior to the examination, 
and the examiner is requested to review 
the entire claims file in conjunction 
with the examination.  All tests and 
studies deemed necessary by the examiner 
should be performed.  Based on a review 
of the claims file and the clinical 
findings of the examination, the examiner 
is requested to provide an opinion as to 
whether it is as least as likely as not 
that any current eye disorders, if 
present, are related to the veteran's 
period of active service.  A complete 
rationale should be given for all 
opinions and conclusions expressed in a 
typewritten report.

3.  The RO should also afford the veteran 
a VA genitourinary examination to 
determine the etiology, nature, and 
extent of any current disorders of the 
right groin area, specifically to include 
sexual dysfunction.  The veteran's claims 
file, including a copy of this REMAND, 
should be made available to the examiner 
prior to the examination, and the 
examiner is requested to review the 
entire claims file in conjunction with 
the examination.  All tests and studies 
deemed necessary by the examiner should 
be performed.  Based on a review of the 
claims file and the clinical findings of 
the examination, the examiner is 
requested to provide an opinion as to 
whether it is as least as likely as not 
that current sexual dysfunction, if 
present, is related to the veteran's 
period of active service.  The examiner 
should also provide an opinion as to 
whether it is at least as likely as not 
that any other disorders of this 
anatomical area resulted from an in-
service injury.  A complete rationale 
should be given for all opinions and 
conclusions expressed in a typewritten 
report.

4.  After completion of the above 
development, the RO should again 
adjudicate the veteran's claims for 
service connection for residuals of a 
right groin injury and residuals to 
chemical burns to the eyes, with 
consideration given to all evidence added 
to the claims file since the issuance of 
the May 1999 Supplemental Statement of 
the Case any additional action required 
to comply with the notice and development 
requirements of the Veterans Claims 
Assistance Act of 2000 should be 
undertaken.  If the determination of 
either claim remains adverse to the 
veteran, he and his representative should 
be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to obtain additional development and adjudication, and the 
Board intimates no opinion as to the ultimate outcome 
warranted in this case.  The veteran has the right to submit 
additional evidence and argument on this matter.  See 
generally Kutscherousky v. West, 12 Vet. App. 369 (1999).  
However, no action is required of the veteran until he is so 
notified by the RO.



		
	STEVEN L. COHN
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


